Proceeding pursuant to CPLR article 78 to review a determination of the respondent Acting State Commissioner of Social Services, dated August 11, 1982 and made after a statutory fair hearing, which affirmed a determination of the local agency denying reimbursement to petitioner of moneys lent to her in order to enable her to move into a new residence. 1Í Determination confirmed and proceeding dismissed on the merits, without *862costs or disbursements. 1] The determination of the Acting State Commissioner which upheld the local agency’s denial of petitioner’s application for a grant of emergency assistance for adults is neither arbitrary nor capricious and is supported by substantial evidence in the record. Costs and moving expenses incurred in replacing a recipient’s shelter may constitute an emergency need under the emergency assistance for adults regulations (see 18 NYCRR 397.1 et seq.) where the move is necessary because the health, welfare or safety of the eligible person is endangered (18 NYCRR 397.5 [e]). However, there is substantial evidence in the record to support the respondents’ determination that the petitioner did not establish the existence of an emergency situation as provided in subdivision (a) of section 397.1 of the regulations. Moreover, the petitioner did not show that the failure to issue funds for moving expenses and security deposits would result in the loss of alternative housing. The respondents correctly held that the record in this case establishes that the petitioner was able to obtain the necessary housing, and to pay her moving expenses without agency participation. What is more, it appears that adequate provision can be made for repayment of the moving expenses from the petitioner’s available income. Accordingly, the determination is confirmed. Bracken, J. P., Niehoff, Rubin and Eiber, JJ., concur.